DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 12/16/2019, 06/25/2020, 11/10/2020, and 01/22/2021, have been considered.

Drawings
The drawings filed on 12/16/2019 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required.  India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1-5 include text, figures, and numerals that are substantially pixelated and are otherwise not unclear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A data thinning device comprising: processing circuitry to, on a basis of data which is related to a plurality of distance measurement points and which indicates distances to and angles of the respective distance measurement points measured by a distance measuring device mounted in a moving body using a laser beam and indicates coordinates of an irradiation reference point of the laser beam measured by a coordinate measuring device mounted in the moving body, and on a basis of an attitude angle of the moving body, calculate coordinates of each of the distance measurement points on a corresponding image among a plurality of images obtained in such a way that an area including the distance measurement points is periodically shot by a shooting device mounted in the moving body; to extract feature points for each of the images; to calculate, for each of the distance measurement points, in the corresponding image, a distance to a nearby feature point among the feature points extracted by the feature point extraction unit, on a basis of the coordinates calculated by the coordinate calculation unit; to determine, for each of the distance measurement points, in the corresponding image, whether the coordinates calculated indicate a point at which an edge portion of an object is observed; and to delete unnecessary data from the data related to the distance measurement points on a basis of a calculation result of the distance and a determination result related to the edge portion.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of claims 5 and 6.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a device claim.  Likewise, claim 5 is a system claim and claim 6 is a process claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “calculate coordinates of each of the distance measurement points on a corresponding image among a plurality of images…” (See FIG. 3; ¶22-23, of the instant specification), “extract feature points for each of the images…” (See FIG. 3; ¶23-24, of the instant specification), “calculate…a distance to a nearby feature point …” (See FIG. 3; ¶24, ¶45, of the instant specification), and “determine…whether the coordinates calculated indicate a point at which an edge portion of an object is observed …” (See FIG. 3; ¶25, ¶42, of the instant specification), each of which is a mathematical process.  
Similar limitations comprise the abstract ideas of claims 5 and 6.
What remains of the claimed method is merely a data gathering step, “data which is related to a plurality of distance measurement points…” (See FIG. 3; ¶22, of the instant specification), and a data processing step “delete unnecessary data…” (See FIG. 3; ¶27, ¶46, of the instant specification), each of which is set forth at a highly generic level and comprises an Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once the unnecessary data from the data related to the distance measurement points is deleted.
Under Step 2B, since the only steps outside the judicial exception are a generic data gathering and data processing steps, each of which is an insignificant extra-solution activity, the claim does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claims 5 and 6, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 3-4, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (Japanese Patent Publication JP 2011158278 A – A USPTO Global Dossier machine translation, generated 01/31/2022, is provided with this Action).
claim 1, Shimamura teaches a data thinning device (Shimamura: Abstract.) comprising:
processing circuitry (Shimamura: FIG. 1, ¶43-45 [“…using a laser data filtering apparatus which has a filtering processing unit 13 which extracts the ground surface candidate data 6 and extracts the extracted data.”]); and
to, on a basis of data which is related to a plurality of distance measurement points and which indicates distances to and angles of the respective distance measurement points measured by a distance measuring device mounted in a moving body using a laser beam and indicates coordinates of an irradiation reference point of the laser beam measured by a coordinate measuring device mounted in the moving body, and on a basis of an attitude angle of the moving body, calculate coordinates of each of the distance measurement points on a corresponding image among a plurality of images obtained in such a way that an area including the distance measurement points is periodically shot by a shooting device mounted in the moving body (Shimamura: FIGS. 1-3, ¶13-15 [“…the determination of the laser data 5 to be removed by the stereo matching process…the numerical surface model 8 can be configured as an irregular triangular network (TIN:Triangulated Irregular Network), for example, and in this case, an altitude coordinate between coordinate measurement points is interpolated by a plane created by a triangle having a coordinate measurement point as a vertex. Therefore, as a whole, an area in which the altitude coordinate is specified by interpolation occupies most, and a coordinate comparison with the laser data 5 can be performed according to this resolution, but in the comparison, a huge arithmetic processing is required. In this regard, a mesh 9 based on plane coordinates is set on the numerical surface model 8, and when the center point of each mesh 9 is assumed as a mesh representative point 10 and all the altitude coordinate values in each mesh 8 
to extract feature points for each of the images (Shimamura: FIGS. 1-6, ¶34-37 [“…a laser GPS calculates the three dimensional coordinates of all the reflection points 4 of the laser beam 2 by the aircraft position and attitude angle data acquired from the GPS / IMU analysis…combined processing part 32 such as a photographed image and a GPS data generates a numerical surface model 8 based on the aircraft position / attitude angle data and the photographed image data and the ground reference point data inputted from an input part 11…that the above-described orientation point is generated by automatically extracting a feature point at a peripheral portion of each captured image 7…device has a filtering processing part 13 for extracting the ground surface candidate data 6 from the group of laser data 5 5…”]);
to calculate, for each of the distance measurement points, in the corresponding image, a distance to a nearby feature point among the feature points extracted by the feature point extraction unit, on a basis of the coordinates calculated by the coordinate calculation unit (Shimamura: FIGS. 1-6, ¶32, ¶34-37 [“…DTM generating device which inputs various kinds of data from the input unit 11 uses the input data to calculate the three dimensional coordinates of the reflection point 4 of all of the laser beams 2 and, and generates laser data groups 5 5,. 28 This device is provided with an arithmetic part 29 which has a DSM generating part 12 which generates a numerical surface model 8 of an area to be DTM generated by using a photographed image 7 where an imaging area overlaps. The laser data calculation processing unit 28 includes a GPS / IMU analysis processing unit 30 which calculates the position and attitude of the aircraft 1 on the geographical coordinates, and a data coupling processing unit 31 which uses the 
to determine, for each of the distance measurement points, in the corresponding image, whether the coordinates calculated indicate a point at which an edge portion of an object is observed (Shimamura: FIGS. 5a-5c, ¶32, ¶41-46 [“…a process of removing the laser data 5 by the filtering unit 13. In the figure, hatching represents the topography 34, a 2 dot chain line represents an outer edge 35 of the crown, a bar graph represents a numerical surface model 8 representing an elevation coordinate value per mesh 9, a black circle and a white circle represent an allowable range R, an arrow represents an allowable error range R set in a mesh 9, and an arrow represents a tolerance range R set in a mesh.  5. In addition, the allowable range R of the allowable tolerance represents only a portion corresponding to a part of the mesh 9 so as not to complicate the drawing…”]); and
to delete unnecessary data from the data related to the distance measurement points on a basis of a calculation result of the distance and a determination result related to the edge portion (Shimamura: FIGS. 5a-5c, ¶32, ¶41-46 {See above.}).
Regarding claim 6, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 3, Shimamura teaches all the limitations of the parent claim 1 as shown above.  Shimamura additionally discloses determining, for each of the distance measurement points, in the corresponding image, whether the coordinates calculated indicate a point at which vegetation is observed, and deletes unnecessary data from the data related to the distance measurement points on a basis of a determination result related to the vegetation (Shimamura: See above.}; FIG. 3; ¶27 [“FIG. 3 c, a single laser irradiation light 2 may be reflected by a plurality of reflection points 4 such as the leaves 25 a of the tree 25, the lower grass 26, and the ground surface 27, respectively.”]).

Regarding claim 4, Shimamura teaches all the limitations of the parent claim 1 as shown above.  Shimamura additionally discloses a surveying device comprising a navigation device to set an attitude angle of the moving body using the data related to the distance measurement points from which the unnecessary data is deleted (Shimamura: FIGS. 5a-5c, ¶32, ¶41-46 {See above.}; FIG. 3; ¶32-34 [“A flight position of an aircraft 1 and a swing at the time of flight are calculated to generate aircraft position and attitude angle data recorded with the position and attitude angle of an aircraft 1. Note that the position of the aircraft 1 can be calculated by performing the baseline analysis process on the GPS data and the ground reference point data of the aircraft 1.”]).

Regarding claim 5, Shimamura teaches a surveying system (Shimamura: ¶43-45 [“…a measurement state on the ground.”]) comprising:
a distance measuring device mounted in a moving body, to measure distances to and angles of a respective plurality of distance measurement points using a laser beam (Shimamura: FIG. 1, ¶21-23 [“…measuring system 20 has a control rack device 21 consisting of a computer, a laser ranging device 22, a photographing device 23, and a GPS / IMU device 24…the detection timing of the detection of the reflected light beam 3 which functions as the distance data is similarly recorded in the recording unit 22 b by the distance measuring unit 21 e.”]);
See above.}); 
a shooting device mounted in the moving body, to obtain images by periodically shooting an area including the distance measurement points (Shimamura: FIG. 1, ¶21-23 [“…a laser ranging device 22…”] {See above.});
processing circuitry
processing circuitry (Shimamura: FIG. 1, ¶43-45 [“…using a laser data filtering apparatus which has a filtering processing unit 13 which extracts the ground surface candidate data 6 and extracts the extracted data.”]); and
to, on a basis of data which is related to a plurality of distance measurement points and which indicates distances to and angles of the respective distance measurement points measured by a distance measuring device mounted in a moving body using a laser beam and indicates coordinates of an irradiation reference point of the laser beam measured by a coordinate measuring device mounted in the moving body, and on a basis of an attitude angle of the moving body, calculate coordinates of each of the distance measurement points on a corresponding image among a plurality of images obtained in such a way that an area including the distance measurement points is periodically shot by a shooting device mounted in the moving body (Shimamura: FIGS. 1-3, ¶13-15 [“…the determination of the laser data 5 to be removed by the stereo matching process…the numerical surface model 8 can be configured as an irregular triangular network (TIN:Triangulated Irregular Network), for example, and in this case, an altitude coordinate between coordinate measurement points is interpolated by a plane created by a triangle having a coordinate measurement point as a vertex. Therefore, as a whole, an area in 
to extract feature points for each of the images (Shimamura: FIGS. 1-6, ¶34-37 [“…a laser GPS calculates the three dimensional coordinates of all the reflection points 4 of the laser beam 2 by the aircraft position and attitude angle data acquired from the GPS / IMU analysis…combined processing part 32 such as a photographed image and a GPS data generates a numerical surface model 8 based on the aircraft position / attitude angle data and the photographed image data and the ground reference point data inputted from an input part 11…that the above-described orientation point is generated by automatically extracting a feature point at a peripheral portion of each captured image 7…device has a filtering processing part 13 for extracting the ground surface candidate data 6 from the group of laser data 5 5…”]);
to calculate, for each of the distance measurement points, in the corresponding image, a distance to a nearby feature point among the feature points extracted by the feature point extraction unit, on a basis of the coordinates calculated by the coordinate calculation unit (Shimamura: FIGS. 1-6, ¶32, ¶34-37 [“…DTM generating device which inputs various kinds of data from the input unit 11 uses the input data to calculate the three dimensional coordinates of the reflection point 4 of all of the laser beams 2 and, and generates laser data groups 5 5,. 28 This device is provided with an arithmetic part 29 which has a DSM generating part 12 which 
to determine, for each of the distance measurement points, in the corresponding image, whether the coordinates calculated indicate a point at which an edge portion of an object is observed (Shimamura: FIGS. 5a-5c, ¶32, ¶41-46 [“…a process of removing the laser data 5 by the filtering unit 13. In the figure, hatching represents the topography 34, a 2 dot chain line represents an outer edge 35 of the crown, a bar graph represents a numerical surface model 8 representing an elevation coordinate value per mesh 9, a black circle and a white circle represent an allowable range R, an arrow represents an allowable error range R set in a mesh 9, and an arrow represents a tolerance range R set in a mesh.  5. In addition, the allowable range R of the allowable tolerance represents only a portion corresponding to a part of the mesh 9 so as not to complicate the drawing…”]); and
to delete unnecessary data from the data related to the distance measurement points on a basis of a calculation result of the distance and a determination result related to the edge portion (Shimamura: FIGS. 5a-5c, ¶32, ¶41-46 {See above.}).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2012/0256916 A1, to Kitamura et al., is directed to a designing a point cloud data processing device extracts features of an object from point cloud data thereof and automatically generates a three-dimensional model in a short time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864